UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7469


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

STEPHEN D. SATCHER,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:00-cr-00105-AW-1; 8:12-cv-01679-AW)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen D. Satcher, Appellant Pro Se. Odessa Palmer Jackson,
OFFICE OF THE UNITED STATES ATTORNEY, Deborah A. Johnston,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen     D.    Satcher      seeks        to    appeal    the    district

court’s    order   dismissing      his     28    U.S.C.A.      § 2255      (West     Supp.

2013) motion as untimely.             We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he

timely    filing   of   a    notice   of       appeal    in    a   civil     case    is    a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on   November   29,     2012.      The     notice       of    appeal   was    filed       on

September 12, 2013. *           Because Satcher failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny Satcher’s motion for a certificate of

appealability and dismiss the appeal.                        We dispense with oral

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3